             Case 7:20-cv-01247-KMK Document 77-2 Filed 08/20/21 Page 1 of 9




     Ryan B. Abbott (5053673)
      ryan@bnsklaw.com
     Rowennakete P. Barnes (5528955)
      kete@bnsklaw.com
     Brown Neri Smith & Khan, LLP
     11601 Wilshire Boulevard, Suite 2080
     Los Angeles, California 90025
     Telephone: (310) 593-9890
     Facsimile: (310) 593-9980

     Attorneys for Plaintiff/Counterclaim-Defendant,
     The ProImmune Company, LLC




THE PROIMMUNE COMPANY, LLC, a Delaware                 Case No.: 7:20-cv-01247-KMK
limited liability company;

                 Plaintiff,
v.

HOLISTA COLLTECH LTD., an Australian
corporation; and DOES 1-50, inclusive;

                 Defendants.




     PLAINTIFF/COUNTERCLAIM-DEFENDANT THE PROIMMUNE COMPANY, LLC’S

      EVIDENTIARY OBJECTIONS TO THE DECLARATION OF DR. RAJEN MANICKA

         IN OPPOSITION TO PROIMMUNE’S MOTION FOR SUMMARY JUDGMENT
        Case 7:20-cv-01247-KMK Document 77-2 Filed 08/20/21 Page 2 of 9




       Plaintiff/Counterclaim-Defendant The ProImmune Company, LLC submits the following
objections to the declaration of Dr. Rajen Manicka submitted in opposition to ProImmune’s motion
for summary judgment (“MSJ”).
       ProImmune objects generally to the declaration of Dr. Rajen Manicka on the grounds that
it contradicts the sworn testimony he offered previously in deposition, and is therefore a sham
affidavit. See Mack v United States, 814 F2d 120, (2d Cir 1987) [“It is well settled in this circuit
that a party's affidavit which contradicts his own prior deposition testimony should be disregarded
on a motion for summary judgment.”]. ProImmune has submitted the contradictory deposition
testimony as Exhibits A and B to the declaration of Ryan Abbott in support of its MSJ (ECF 54).
                        PLAINTIFF’S EVIDENTIARY OBJECTIONS



 Manicka Decl. ¶                                   Plaintiff’s Objections             Ruling

 ¶ 4: “Pursuant to the terms of the Contracts,     Conclusory [Larouche v.
 and in reliance upon the Contractual              Webster, 175 F.R.D. 452,
 Warranties and Certificate Warranties (as         (S.D.N.Y. 1996) (“When
 those terms were defined in the Contracts),       ultimate facts and legal
 agreed to purchase Immune Formulation             conclusions appear in an
 200® (the “Product”) for supply to its Asian-     affidavit, such extraneous
 based customers. In sum and substance, the        material should be disregarded
 essence of the Contracts was for ProImmune        by the court.”]; Best evidence
 to supply Holista with Product that               rule [Fed. R. Evid. 1002];
 conformed to the various warranties and           Improper Opinion Testimony
 specifications indicated in each Contract so      [Fed. R. Evid. 701].
 that Holista could, in turn, supply the Product
 to its customers.”

 ¶ 5: “To that end, it should be noted that to     Lacks personal knowledge and
 the best of my knowledge, ProImmune did           lacks foundation [Fed. R. Evid.
 not manufacture Product unless the Product        602]; Relevance [Fed. R. Evid.
 had been already paid for (as the Contracts       403].
 required); and Product that was sold to
 Holista was never customized in any way,
 shape of form, for Holista’s benefit. In other
 words, the same Product that was
 manufactured for Holista was the same
 Product that could be sold, transferred, or
 assigned to any other distributor of
 ProImmune Product.”


                                                   1
       Case 7:20-cv-01247-KMK Document 77-2 Filed 08/20/21 Page 3 of 9




¶ 6: “Nevertheless due to a myriad of             Lacks personal knowledge and
compliance issues that ProImmune fell short       lacks foundation [Fed. R. Evid.
in - for example, changes in the manufacturer     602]; Relevance [Fed. R. Evid.
used; issues with the mesh size of Product;       403]; Best Evidence Rule [Fed.
changes in color and taste of Product; failure    R. Evid. 1002]; Conclusory
to properly package Product at the designated     [Larouche v. Webster, 175
Pick-Up location, failure to assist in timely     F.R.D. 452, (S.D.N.Y. 1996)
obtaining halal certificates, failure to ensure   (“When ultimate facts and legal
Product conformed to its contractual and          conclusions appear in an
express warranties – Holista did not meet the     affidavit, such extraneous
minimum purchase requirements under the           material should be disregarded
Contracts. Examples of the foregoing can be       by the court.”]; sham-affidavit
found in the emails that Holista sent to          [Mack v United States, 814 F2d
ProImmune over the relevant contract years,       120, (2d Cir 1987) [“It is well
which are being provided to the Court in the      settled in this circuit that a party's
composite exhibit annexed hereto as Exhibit       affidavit which contradicts his
1.”                                               own prior deposition testimony
                                                  should be disregarded on a
                                                  motion for summary judgment.”]



¶ 7: These issues lingered throughout the         Sham-affidavit [Mack v United
time period in which the Contracts were in        States, 814 F2d 120, (2d Cir
effect (2015-2019) and, for these reasons, Dr.    1987) [“It is well settled in this
Crum, who was (and still is) ProImmune’s          circuit that a party's affidavit
CEO, waived any strict compliance with the        which contradicts his own prior
annual minimums set forth in Contract 1 and       deposition testimony should be
Contract 2. This waiver was effectuated           disregarded on a motion for
through Dr. Crum’s discussions with me            summary judgment.”]; Hearsay
during our calls, several emails exchanged        [Fed. R. Evid 801]; Best
between the parties, and evidenced by the         Evidence Rule [Fed. R. Evid.
course of the parties’ custom and dealings in     1002]; Conclusory [Larouche v.
entering into new, subsequent distribution        Webster, 175 F.R.D. 452,
contracts rather than ProImmune claiming          (S.D.N.Y. 1996) (“When
Holista was in breach. Indeed, Dr. Crum           ultimate facts and legal
readily concedes this understanding of the        conclusions appear in an
parties in his Declaration: “Prolmmune            affidavit, such extraneous
entered into Contract No. 2 and Contract No.      material should be disregarded
4 when Holista had outstanding minimum            by the court.”]; Doctrine of
purchase requirements that it was not             Completeness [Fed. R. Evid.
compliant with…” Crum Declaration at ¶7.          106].
Further examples of the foregoing can be
found in the emails that Holista sent to
ProImmune over the relevant contract years,       No exhibit 2 was submitted with
which are being provided to the Court in the      the Manicka Declaration.


                                                  2
       Case 7:20-cv-01247-KMK Document 77-2 Filed 08/20/21 Page 4 of 9




composite exhibit annexed hereto as Exhibit
2.

¶ 8: “Moreover, this understanding is             Lacks personal knowledge and
reinforced by the fact that Dr. Crum never        lacks foundation [Fed. R. Evid.
once sent Holista any formal notice of            602]; Best evidence rule [Fed. R.
default (as required under the Contracts)         Evid. 1002]; Conclusory
indicating that Holista was ever in default or    [Larouche v. Webster, 175
breach of the same. See generally, motion         F.R.D. 452, (S.D.N.Y. 1996)
papers, which do not include any notice of        (“When ultimate facts and legal
default or breach of Contract 1 or 2; see also,   conclusions appear in an
Contract 1, Notice (Section 18 et seq.); and      affidavit, such extraneous
see also, Contract 1, Notice (Section 18 et       material should be disregarded
seq.). Clearly, if ProImmune felt that Holista    by the court.”]; Hearsay [Fed. R.
was in breach of any of its contractual           Evid. 801]; Sham-affidavit
obligation under Contract 1 and Contract 2        [Mack v United States, 814 F2d
they would have sent a formal notice of           120, (2d Cir 1987) [“It is well
breach in the manner and method called for        settled in this circuit that a party's
under the Contracts. Instead, as ProImmune        affidavit which contradicts his
represented to Holista and Holista relied on      own prior deposition testimony
before entering into a new distribution           should be disregarded on a
agreement, the issue of failing to meet the       motion for summary
prior year’s minimum annual purchases was         judgment.”].
never considered a breach of Contract 1, or
Contract 2; instead this provision was
effectively deemed waived by this conduct,
or at minimum, there are issues of fact
concerning the waiver defense/ProImmune’s
satisfactory take on Holista’s compliance
with Contract 1 or Contract 2.”

¶ 9: “In short, until ProImmune unilaterally      Lacks personal knowledge and
decided to repudiate Contract 4 by ceasing        lacks foundation [Fed. R. Evid.
all lines of communication with Holista (in       602]; Improper Opinion
the Fall of 2019), both Dr. Crum and I            Testimony [Fed. R. Evid. 701];
wanted to the best for our respective             Hearsay [Fed. R. Evid. 801];
companies during our near five-year               Sham-affidavit [Mack v United
relationship. That is why prior to entering       States, 814 F2d 120, (2d Cir
into a new distribution agreement with            1987) [“It is well settled in this
ProImmune, Dr. Crum and I exchanged               circuit that a party's affidavit
several emails with a business plan for how       which contradicts his own prior
each party could better forecast accurate         deposition testimony should be
minimum sales in the ensuing distribution         disregarded on a motion for
agreement. This course of conduct (at the end     summary judgment.”];
of the one year, initial expiry period, Holista   Conclusory [Larouche v.
would draft a new business plan, which            Webster, 175 F.R.D. 452,
ProImmune had input on, and then the              (S.D.N.Y. 1996) (“When
parties enter into a new distribution             ultimate facts and legal

                                                  3
       Case 7:20-cv-01247-KMK Document 77-2 Filed 08/20/21 Page 5 of 9




agreement) further buttresses the idea that     conclusions appear in an
the prior year’s contract’s annual minimum      affidavit, such extraneous
was deemed waived when the new contract         material should be disregarded
was entered into. See, e.g., Contract 1 and     by the court.”]; Speculative [Fed.
Contract 2 at Section 13.2 (discussing          R. Evid. 602].
extending the term of the contract)”

¶ 10: “The simple fact of the matter was that   Lacks personal knowledge and
Holista was ProImmune’s largest distributor,    lacks foundation [Fed. R. Evid.
and during the years in which the Contracts     602]; Improper Opinion
were in effect, there were compliance issues    Testimony [Fed. R. Evid. 701];
on both parties sides, and Dr. Crum             Sham-affidavit [Mack v United
repeatedly made promises to me that went        States, 814 F2d 120, (2d Cir
beyond the express terms of the Contract        1987) [“It is well settled in this
regarding the waiver of annual minimum          circuit that a party's affidavit
purchases for prior Contracts, providing        which contradicts his own prior
better packaging for Product (given Holista’s   deposition testimony should be
complaints) and allowing for refunds and        disregarded on a motion for
return after pick-up, shipment and inspection   summary judgment.”];
by Holista’s end-customers; and, I, in turn,    Conclusory [Larouche v.
promised to do what I could to meet             Webster, 175 F.R.D. 452,
Holista’s sales targets.”                       (S.D.N.Y. 1996) (“When
                                                ultimate facts and legal
                                                conclusions appear in an
                                                affidavit, such extraneous
                                                material should be disregarded
                                                by the court.”]; Hearsay [Fed. R.
                                                Evid. 801].

¶ 11: “But all that changed towards the Fall    ProImmune hereby incorporates
2019 as I stated in my previous Declaration     by reference its objections made
In Support of Holista’s motion for summary      to that declaration, as if made the
judgment on Counts I and II of its              same here. (ECF # 65-2).
counterclaims (ECF Doc. No. 47), which is
fully incorporated by reference for the sake
of brevity.”

¶ 12: “As stated therein, throughout 2019,      Conclusory [Larouche v.
Holista outlined several material breaches of   Webster, 175 F.R.D. 452,
Contract 4, which included delivery of non-     (S.D.N.Y. 1996) (“When
conforming Product (a breach of the Express     ultimate facts and legal
Warranties); failure to ensure properly         conclusions appear in an
packed Product at the Pick-Up location; and     affidavit, such extraneous
defectively shipped goods. These breaches       material should be disregarded
were communicated usually by me through         by the court.”]; Best evidence
the course of several emails or phone calls –   rule [Fed. R. Evid. 1002];
several of which even included copies of the    Hearsay [Fed. R. Evid. 801].


                                                4
       Case 7:20-cv-01247-KMK Document 77-2 Filed 08/20/21 Page 6 of 9




test results showing the deficiency of the
amino acid content of the Product.”

¶ 13: “Most notable among the breaches           Best Evidence Rule [Fed. R.
were the several complaints about the amino      Evid. 1002]; Conclusory
acid content of the Product were raised with     [Larouche v. Webster, 175
ProImmune and its manufacturer, UST, from        F.R.D. 452, (S.D.N.Y. 1996)
August 2019 to the end of October 2019 at        (“When ultimate facts and legal
which point ProImmune just ceased all            conclusions appear in an
communications with Holista despite having       affidavit, such extraneous
$311, 850.00 of Product that Holista had paid    material should be disregarded
for – the bulk of which was never even           by the court.”]; Sham-affidavit
shipped to Holista. “                            [Mack v United States, 814 F2d
                                                 120, (2d Cir 1987) [“It is well
                                                 settled in this circuit that a party's
                                                 affidavit which contradicts his
                                                 own prior deposition testimony
                                                 should be disregarded on a
                                                 motion for summary judgment.”]

¶ 14: “As to the defective Product delivered,    Lacks personal knowledge and
a non-exhaustive list of the issues raised in    lacks foundation [Fed. R. Evid.
this correspondence were the following:          602]; Conclusory [Larouche v.
difference in texture, taste, color, and amino   Webster, 175 F.R.D. 452,
acid content – each of which deviated from       (S.D.N.Y. 1996) (“When
the 2018 Contract terms and were in breach       ultimate facts and legal
of the Express Warranties. In fact, all of the   conclusions appear in an
foregoing was verified both by testing           affidavit, such extraneous
performed by Holista’s customer and a            material should be disregarded
separate independent analysis performed by       by the court.”]; Best Evidence
an outside agent hired by Holista who each       Rule [Fed. R. Evid. 1002];
tested, unadultered Product and found it to be   Completeness Doctrine [Fed. R.
non-conforming. Moreover, the results of         Evid. 106]; Sham-affidavit
these finds were even shared with                [Mack v United States, 814 F2d
ProImmune and its third-party manufacture,       120, (2d Cir 1987) [“It is well
UST Pharma. See, Exhibit C to ECF Doc.           settled in this circuit that a party's
No. 47.”                                         affidavit which contradicts his
                                                 own prior deposition testimony
                                                 should be disregarded on a
                                                 motion for summary
                                                 judgment.”].

¶ 18: “Furthermore, the email                    Best evidence rule [Fed. R. Evid.
correspondence sent by me to ProImmune in        1002]; Relevance [Fed. R. Evid.
late 2019 along with the few phone calls I       403]; Hearsay [Fed. R. Evid.
had with Dr. Crum during this time made          801].
clear to ProImmune that its failure to deliver
conforming Product or explain the

                                                 5
       Case 7:20-cv-01247-KMK Document 77-2 Filed 08/20/21 Page 7 of 9




discrepancies in Product consistency (with
that which Holista was promised and already
paid for) would result in further damages to
Holista – namely, lost profits and damaged
reputation in the form of cancellation of
purchases by Holista’s customers.”

¶ 19: “And when confronted with these              Sham-affidavit [Mack v United
material breaches and discrepancies in             States, 814 F2d 120, (2d Cir
Product variation, neither ProImmune nor its       1987) [“It is well settled in this
manufacturer explained or justified the            circuit that a party's affidavit
quality discrepancy despite numerous               which contradicts his own prior
attempts from Holista. In fact, the one            deposition testimony should be
ProImmune employee who was actually                disregarded on a motion for
trying to work out a resolution to these           summary judgment.”];
various serious and material breaches of the       Conclusory [Larouche v.
Agreement, Nicholas Nash (ProImmune’s              Webster, 175 F.R.D. 452,
Chief Financial Officer) was instructed by         (S.D.N.Y. 1996) (“When
Dr. Crum to stop talking to us when the            ultimate facts and legal
answers we were seeking were needed the            conclusions appear in an
most.”                                             affidavit, such extraneous
                                                   material should be disregarded
                                                   by the court.”]; Relevance [Fed.
                                                   R. Evid. 403].

¶ 20. “In short, with both the Product             Sham-affidavit [Mack v United
Manufacturer (UST) and Mr. Nash ceasing            States, 814 F2d 120, (2d Cir
all communication with us and, Dr. Crum            1987) [“It is well settled in this
refusing to get on the phone with us, Holista      circuit that a party's affidavit
and its customers were left in the dark as to      which contradicts his own prior
any viable explanation as to why the               deposition testimony should be
ProImmune amino acid content was so low            disregarded on a motion for
and/or how ProImmune intended to cure the          summary judgment.”];
material breaches.”                                Conclusory [Larouche v.
                                                   Webster, 175 F.R.D. 452,
                                                   (S.D.N.Y. 1996) (“When
                                                   ultimate facts and legal
                                                   conclusions appear in an
                                                   affidavit, such extraneous
                                                   material should be disregarded
                                                   by the court.”].

¶ 21: “And this failure to cure and/or remedy      Sham-affidavit [Mack v United
the material breaches prolonged until              States, 814 F2d 120, (2d Cir
December 2019 when Holista’s external              1987) [“It is well settled in this
auditors sought to confirm with ProImmune          circuit that a party's affidavit
as to how much Product inventory that              which contradicts his own prior
Holista paid for that it was still owed (i.e., a   deposition testimony should be

                                                   6
        Case 7:20-cv-01247-KMK Document 77-2 Filed 08/20/21 Page 8 of 9




 large portion of the $311,850). In response to      disregarded on a motion for
 this request, ProImmune simply denied the           summary judgment.”];
 amount owed and countered with – for the            Conclusory [Larouche v.
 first time during the course of our nearly five     Webster, 175 F.R.D. 452,
 year relationship – threats to sue for breach       (S.D.N.Y. 1996) (“When
 of previous years distribution agreements           ultimate facts and legal
 despite Dr. Crum’s expressed satisfaction (to       conclusions appear in an
 me) with Holista’s prior purchases made             affidavit, such extraneous
 during each of the prior agreements entered         material should be disregarded
 into.”                                              by the court.”]; Hearsay [Fed. R.
                                                     Evid. 801].

 ¶ 22: “Based on the foregoing, there can be         Conclusory [Larouche v.
 no doubt that ProImmune’s material breach           Webster, 175 F.R.D. 452,
 of Contract No. 4 and/or repudiation of the         (S.D.N.Y. 1996) (“When
 very essence of the agreement, which                ultimate facts and legal
 excused Holista from any further                    conclusions appear in an
 performance and entitled Holista to seek            affidavit, such extraneous
 damages.”                                           material should be disregarded
                                                     by the court.”].




Dated: August 20, 2021                         Brown Neri Smith & Khan, LLP


                                               By:       s/ Ryan Abbott
                                                         Ryan Abbott


                                               11601 Wilshire Blvd., Ste. 2080
                                               Los Angeles, CA 90025
                                               (310) 593-9890

                                               Attorney for Plaintiff/Counterclaim Defendant,
                                               The ProImmune Company, LLC




                                                     7
            Case 7:20-cv-01247-KMK Document 77-2 Filed 08/20/21 Page 9 of 9




                                       PROOF OF SERVICE

            I am a resident of the State of New York, over the age of eighteen years, and not a party
     to the within action. My business address is: Brown, Neri Smith & Khan LLP, 11601
     Wilshire Blvd., Suite 2080, Los Angeles, CA 90025. On the date below, I served the
     document(s) as follows:

        • PLAINTIFF/COUNTERCLAIM-DEFENDANT THE PROIMMUNE
          COMPANY, LLC’S EVIDENTIARY OBJECTIONS TO THE DECLARATION
          OF DR. RAJEN MANICKA IN OPPOSITION TO PROIMMUNE’S MOTION
          FOR SUMMARY JUDGMENT


          x     BY ELECTRONIC MAIL: I caused such document(s) to be electronically mailed
     in PDF format as an e-mail attachment to each addressee for the above-entitled case. The
     transmission was complete and confirmed. A copy of the transmittal e-mail will be maintained
     with the original document(s) in our office.
11
      To the addresses on the following address:
             Natraj S. Bhushan, Esq.
             Turturro Law P.C.
             1602 McDonald Ave.
             Brooklyn, NY 11230
             E: natraj@turturrolawpc.com

             Attorneys for Defendant/Counterclaim Plaintiff,
             Holista Colltech, Ltd.

            I declare under penalty of perjury under the laws of the United States of America that
     the above is true and correct. Executed on August 20, 2021, at Albany, NY.




                                                           Kete P. Barnes




                                            PROOF OF SERVICE
